Exhibit 10.9

 

June 12, 2015

 

Mr. Scott K. Barber

1177 Bishop Street

Honolulu, HI 96813

 

Dear Scott:

 

This letter confirms our discussions regarding your employment with Hawaiian
Telcom Holdco, Inc. and any of its subsidiaries and affiliates as may employ you
from time to time (collectively, and together with any successor thereto, the “
Company “).  You and the Company are parties to the Offer Letter dated
December 12, 2012 (the “Prior Letter”).  The parties desire to amend and restate
the Prior Letter in its entirety, effective as of June 22, 2015 (the “Effective
Date”), as set forth herein.  Notwithstanding anything herein to the contrary,
you will be continue to be an at-will employee of the Company.

 

1.                                            Position:  President and Chief
Executive Officer.

 

2.                                            Base Salary:  $485,000 per year
(the “Base Salary”), payable in accordance with the Company’s customary payroll
practices.  Paydays are expected to be every other Friday (total of 26 pay days
a year).  Your paycheck will be delivered to you or made available to you on
such dates.  If a payday falls on a holiday or weekend, you may pick up your
paycheck on the weekday immediately preceding the payday.

 

3.                                            Annual Performance Award:  You
will be eligible to participate in an annual performance compensation plan
(“Performance Compensation Plan”) established by the Company’s Board of
Directors (the “Board”) or Compensation Committee thereof, at a target level
that is specified by the Compensation Committee (currently specified as 100% of
your eligible salary) as it may be amended from time to time by the Board or
Compensation Committee. The actual performance award, if any, shall be pursuant
to the terms and conditions set forth in the Performance Compensation Plan and
shall be payable at such time as performance awards are paid to other senior
executive officers who participate therein.  Payment of any annual performance
award will be subject to your continued employment with the Company through the
date the performance award is paid pursuant to the Performance Compensation
Plan.

 

4.                                            Equity Award:  Subject to approval
by the Board or the Compensation Committee, you will be eligible to receive
equity awards from time to time pursuant to the Company’s 2010 Equity Incentive
Plan (beginning with a restricted stock unit (“RSU”) award representing 120% of
your annual Base Salary scheduled to be granted in March 2016) with such terms
and conditions as determined by the Board or the Compensation Committee, in its
sole discretion.  In addition, you will receive, effective as of the Effective
Date, an RSU award under the Company’s 2010 Equity Incentive Plan of the number
of RSUs equal to (i) $351,161 divided by the closing price of the Company’s
common stock on the trading day immediately prior to the date in which your
position as the Company’s new President and Chief Executive Officer is

 

--------------------------------------------------------------------------------


 

effective, which shall be deemed the grant date, minus (ii) 9,841 RSUs, that
will have a grant date that is the Effective Date and will be governed by the
terms of the Restricted Stock Unit Agreement attached hereto as Exhibit A.  It
is expressly understood that your entitlement to participation in the 2010
Equity Incentive Plan is not a guarantee that the award referenced herein will
attain any particular value in the future.

 

5.                                            Employee Benefits:   You will
continue to be eligible to participate in Company employee benefit plans and
programs commensurate with your position and seniority. This currently includes
five (5) weeks’ vacation for each completed twelve (12) month period of service
with a maximum carryover of ten (10) weeks.  Please note that the Company
reserves the right to change its benefits package at its sole discretion.

 

6.                                            Severance Benefits:  You will
continue to be eligible to participate and receive the severance benefits
provided in the Company’s Executive Severance Plan (as revised and in effect as
of the date hereof—a copy of which is available upon request), subject to all of
the terms and conditions thereof.  You hereby acknowledge and agree that the
only severance benefits you are eligible to receive from the Company will be
pursuant to the Executive Severance Plan.

 

7.                                            Certain Restrictions:  You will
continue to be bound by the terms of the Hawaiian Telcom Business Protection
Agreement (attached as Exhibit B to the Prior Letter) and the Arbitration
Agreement (attached as Exhibit C to the Prior Letter).  Additionally, you will
continue to be subject to the policies, practices and procedures maintained by
the Company as set forth in the Company’s Code of Business Conduct, employee
handbook and other Company policies, which may be modified from time to time.

 

8.                                            Interpretation and Severability: 
The words of this letter will be interpreted according to their common meaning. 
If any provision of this letter is deemed unenforceable for any reason, said
provision will not affect the remaining terms of this letter and a court, upon
motion by the Company, may amend said provision so as to render it valid and
enforceable while providing to the Company the maximum protections permitted by
law.  Hawaii law will govern the interpretation and enforcement of this letter.

 

If you agree with the terms of employment set forth in this letter, please
indicate your understanding and agreement by executing in the space provided and
returning this letter to me by June 15, 2015.  By executing in the space
provided, you acknowledge that no promises, representations, understandings or
agreements, either oral or in writing, were made with you that are inconsistent
with the terms of this letter and that this letter will, in any event, supersede
any such prior or contemporaneous promises, representations, understandings, or
agreements, including the Prior Agreement.

 

--------------------------------------------------------------------------------


 

I look forward to continuing to work with you in building, developing and
integrating the Company into a strong business with a positive community
presence.

 

 

Sincerely,

 

 

 

 

 

/s/ Richard A. Jalkut

 

Richard A. Jalkut

 

Chairman of the Board of Directors

 

 

Understood, accepted and agreed to effective as of this 12th day of June, 2015

 

 

 

 

 

 

/s/ Scott K. Barber

 

 

Signature

 

 

 

Scott K. Barber

 

 

Print Name

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

RSU GRANT AGREEMENT

 

--------------------------------------------------------------------------------


 

RESTRICTED STOCK UNIT AGREEMENT FOR EXECUTIVES

PURSUANT TO THE

HAWAIIAN TELCOM 2010 EQUITY INCENTIVE PLAN

 

*  *  *  *  *

 

Participant:

Scott K. Barber

 

 

Grant Date:

June 20, 2015

 

 

Total Maximum Number of Restricted Stock Units granted:

5,387 (the “Total Maximum RSUs”)

 

 

Total Target Number of Restricted Stock Units:

4,205 (the “Total Target RSUs”)

 

*  *  *  *  *

 

THIS RESTRICTED STOCK UNIT AWARD AGREEMENT (this “Agreement”), dated as of the
Grant Date specified above, is entered into by and between Hawaiian Telcom
Holdco, Inc., a Delaware corporation (the “Company”), and the Participant
specified above, pursuant to the Hawaiian Telcom 2010 Equity Incentive Plan (the
“Plan”), which is administered by the Compensation Committee of the Board of
Directors of the Company (the “Committee”); and

 

WHEREAS, it has been determined under the Plan that it would be in the best
interests of the Company to grant the Restricted Stock Units (“RSUs”) provided
herein to the Participant, each of which is a bookkeeping entry representing the
equivalent in value of one (1) Share.

 

NOW, THEREFORE, in consideration of the mutual covenants and promises
hereinafter set forth and for other good and valuable consideration, the parties
hereto hereby mutually covenant and agree as follows:

 

1.  Incorporation By Reference; Plan Document Receipt.  This Agreement is
subject in all respects to the terms and provisions of the Plan (including,
without limitation, any amendments thereto adopted at any time and from time to
time unless such amendments are expressly intended not to apply to the grant of
the RSUs hereunder), all of which terms and provisions are made a part of and
incorporated in this Agreement as if they were each expressly set forth herein. 
The Participant hereby acknowledges receipt of a true copy of the Plan and that
the Participant has read the Plan carefully and fully understands its content. 
In the event of any conflict between the terms of this Agreement and the terms
of the Plan, the terms of the Plan shall control. Any capitalized term not
defined in this Agreement shall have the same meaning as is ascribed thereto in
the Plan.

 

2.  Grant of Restricted Stock Unit Award.  The Company hereby grants to the
Participant, as of the Grant Date specified above, the Total Maximum RSUs
specified above. The Total Maximum RSUs is determined by adding the Time-Based
RSUs and the Maximum Performance-Based RSUs as defined in Section 3(a) below.
Except as otherwise provided by the

 

--------------------------------------------------------------------------------


 

Plan, the Participant agrees and understands that nothing contained in this
Agreement provides, or is intended to provide, the Participant with any
protection against potential future dilution of the Participant’s interest in
the Company for any reason.  The Participant shall not have the rights of a
stockholder in respect of the Shares underlying this Award until such Shares are
delivered to the Participant in accordance with Section 4.

 

3.   Vesting.

 

(a) General.  Except as otherwise provided in this Section 3, RSUs subject to
this Award shall vest as follows:

 

(i)               Time-Based RSUs.  Fifty percent (50%) of the Total Target RSUs
(the “Time-Based RSUs”) shall vest in equal installments of twelve and one-half
percent (12.5%) of the Total Target RSUs on March 12, 2016, March 12, 2017,
March 12, 2018, and March 12, 2019, (or if the Company’s shares are not traded
such day on an established national or regional securities exchange, the vesting
date shall be the immediately prior day on which the Company’s shares are traded
on an established national or regional securities exchange), subject to the
Participant’s continued employment by the Company or one of its Subsidiaries
through each such vesting date; and

 

(ii)            Performance-Based RSUs.   An amount of RSUs equal to the Target
PBRSUs (as defined below) multiplied by 1.5625 (the “Maximum Performance-Based
RSUs” or “Maximum PBRSUs”) shall vest on the vesting dates and in the amounts
set forth in this Section 3(a)(ii) based upon the Company’s performance over one
year for revenue and Adjusted EBITDA and over two years for total shareholder
return of the Company in comparison to the NASDAQ Telecommunications Index (the
“Index”), subject to the Participant’s continued employment with the Company or
one of its Subsidiaries through each vesting date, and provided further, in no
event may the Participant vest in any of the PBRSUs pursuant to this
Section 3(a)(ii) in the event the FY2015 Adjusted EBITDA performance is below
Threshold (as shown in the table below).  “Target PBRSUs” shall mean the Total
Target RSUs less the Time-Based RSUs. The Committee shall determine the extent
to which the performance goals set forth herein are achieved and the total
number of PBRSUs that will vest pursuant to this Section 3(a)(ii) in its sole
and absolute discretion.  For purposes of clarity, in no event may Participant
vest in more than the Maximum PBRSUs pursuant to this Section 3(a)(ii).

 

On the Determination Date (as defined below) and on each of the first two annual
anniversaries of the Determination Date, an amount of PBRSUs shall vest equal to
the product of A times B times C, where:

 

A =                       Total Base Percentage of Target PBRSUs Vested (as
defined below);

 

B =                       TSR Award Modifier (as defined below); and

 

C =                       Sixteen and two-thirds percent (16 2/3%) of the Total
Target RSUs.

 

2

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing, the Committee in its sole discretion, after
consideration of such factors as it deems appropriate, may reduce the number of
Performance-Based RSUs that otherwise would vest pursuant to this
Section 3(a)(ii).

 

For purposes of this Section 3(a)(ii), “Total Base Percentage of Target PBRSUs
Vested” shall mean (1) Weighted % Vested from Revenue Performance, plus
(2) Weighted % Vested from Adjusted EBITDA Performance, each of which shall be
determined as follows:

 

Weighted % Vested from Revenue Performance

 

 

 

 

 

 

 

 

 

 

Measurement

 

Weighting

 

Factor

 

Amount
($ in
mils)

 

Base % of
Target PBRSUs
Vested

 

FY2015 Revenue

 

40

%

 

 

 

 

 

 

Threshold

 

 

 

95

%

$

381.4

 

75

%

Target

 

 

 

100

%

$

401.5

 

100

%

Maximum

 

 

 

105

%

$

421.6

 

125

%

 

 

 

 

 

 

 

 

 

 

Weighted % Vested from Adjusted EBITDA Performance

 

 

 

 

 

 

 

 

 

 

Measurement

 

Weighting

 

Factor

 

Amount
($ in
mils)

 

Base % of
Target PBRSUs
Vested

 

FY2015 Adjusted EBITDA

 

60

%

 

 

 

 

 

 

Threshold

 

 

 

95

%

$

114.4

 

75

%

Target

 

 

 

100

%

$

120.4

 

100

%

Maximum

 

 

 

105

%

$

126.4

 

125

%

 

In the event of performance between Threshold and Target or between Target and
Maximum, straight-line interpolation will determine the weighted percentages set
forth above.  If performance is below Threshold, the applicable weighted
percentage will equal zero percent (0%).  In no event may the Weighted % Vested
from Revenue Performance or the Weighted % Vested from Adjusted EBITDA
Performance exceed 125%.

 

3

--------------------------------------------------------------------------------


 

For purposes of this Section 3(a)(ii), “TSR Award Modifier” shall have the
meaning set forth below based on the Company’s TSR relative performance which
shall be equal to the Company TSR, minus the Index TSR (each, as defined below),
multiplied by 100%:

 

Level

 

TSR Relative Performance
(Company TSR minus Index TSR)

 

TSR Award
Modifier

 

High

 

+15% and higher

 

125

%

Target

 

0%

 

100

%

Low

 

-15% and lower

 

75

%

 

In the event of TSR relative performance between levels, straight-line
interpolation will determine the TSR Award Modifier. The TSR Award Modifier
shall never exceed 125% or go below 75%.

 

For purposes of this Section 3(a)(ii), “TSR” shall mean the aggregate total
shareholder return on Shares over the two-year period beginning January 1, 2015
and ending on December 31, 2016 (the “TSR Performance Period”) against the total
shareholder return over the same two-year period for the Index.  TSR shall be
calculated for the Company and Index using:

 

·                  A beginning price for the Shares and the Index equal to the
trading volume weighted average price over the first 5 trading days in
January 2015, and accounting for the reinvestment of dividends over this period
(“Beginning Price”), and

 

·                  An ending price for the Shares and the Index equal to the
trading volume weighted average price over the last 5 trading days in
December 2016, and accounting for the reinvestment of dividends over this period
(“Ending Price”).

 

TSR shall be calculated for the Company and the Index as follows:

 

Company TSR = (Share Ending Price/Share Beginning Price) — 1

 

Index TSR = (Index Ending Price/ Index Beginning Price) — 1

 

The “Determination Date” for the Performance-Based RSUs shall be March 12, 2017
or, if later, the date in fiscal year 2017 on which the Committee determines the
Total Base Percentage of PBRSUs Vested, the TSR Award Modifier and the total
number of RSUs that will be eligible to vest pursuant to this Section 3(a)(ii),
if any; provided, however, the Determination Date shall not be later than the
earlier of (i) thirty (30) days following the completion of the Company’s final
audited financial statement for fiscal year 2016, and (ii) April 30, 2017.

 

4

--------------------------------------------------------------------------------


 

EXAMPLE:  Executive is awarded a grant of 10,000 Total Target RSUs (i.e., 5,000
Target PBRSUs). The FY2015 Revenue and FY2015 Adjusted EBITDA both equal or
exceed their respective Maximum levels, and the Company TSR outperforms the
Index TSR by more than 15%.  Accordingly, on the Determination Date and on each
of the first two annual anniversaries of the Determination Date, the following
amount of PBRSUs (equal to one-third of Executive’s Maximum Performance-Based
RSUs) would vest, as follows:

 

No. of
Target
PBRSUs

 

 

 

Total Base
Percentage
of Target
PBRSUs
Vested

 

 

 

TSR
Award
Modifier

 

 

 

 

 

 

 

1,666.66

 

x

 

125

%

x

 

125

%

=

 

2,604

 

(rounded down to nearest whole share)

 

 

The Shares delivered in respect of PBRSUs that vest pursuant to this
Section 3(a)(ii) shall be non-transferable, provided such transfer restrictions
shall lapse in equal installments on each of the first three (3) annual
anniversaries of the date on which such PBRSUs became vested, except as provided
in Sections 3(b) and 3(c) below.

 

Any determinations made pursuant to Section 3 by the Committee shall be made in
the sole and absolute discretion of the Committee and shall be conclusive and
binding on the parties for all purposes.

 

(b) Certain Terminations.

 

(i)                                     Upon a Participant’s Termination due to
the Participant’s death or Disability, unvested RSUs on the date of death or
Disability (as determined by the Committee in its sole discretion) shall become
vested at the time specified in, and in the pro-rated amount determined pursuant
to, Section 3(b)(iii) below.  Any such vested RSUs shall be paid as provided in
Section 4 and any transfer restrictions applicable to any Shares previously
issued upon vesting of Performance-Based RSUs shall immediately lapse upon the
Participant’s Termination.

 

(ii)                                  Upon a Participant’s Termination due to
the Participant’s Termination by the Company without Cause or Termination by the
Participant for Good Reason, unvested RSUs on the date of Termination shall
become vested at the time specified in, and in the pro-rated amount determined
pursuant to, Section 3(b)(iii) below.  Any such vested RSUs shall be paid as
provided in Section 4 and any transfer restrictions applicable to any Shares
previously issued upon vesting of Performance-Based RSUs shall immediately lapse
upon the Participant’s Termination.

 

5

--------------------------------------------------------------------------------


 

(iii)                               For purposes of Sections 3(b)(i) and
3(b)(ii) above, (I) the following number of Time-Based RSUs shall become vested
immediately upon Termination (and any remaining unvested Time-Based RSUs shall
be forfeited immediately upon Termination):  (x) the number of Time-Based RSUs
scheduled to vest on the next annual anniversary of the Grant Date, multiplied
by (y) the ratio, the numerator of which is the number of days that have elapsed
from the immediately preceding anniversary of the Grant Date (or the applicable
Grant Date, in the event the date of Termination is less than one year following
the Grant Date) to the date of Termination and the denominator of which is 365,
and (II) the following number of Performance-Based RSUs shall become vested upon
the regularly scheduled vesting date (e.g., the Determination Date or the first
or second annual anniversary thereof) next to occur on or after the Termination
(and any remaining unvested Performance-Based RSUs shall be forfeited
immediately following such Determination Date): (x) the number of
Performance-Based RSUs that would otherwise vest on such vesting date based on
actual performance as determined pursuant to the provisions of
Section 3(a)(ii) above, multiplied by (y) the ratio (A) if the Termination
occurs on or before December 31, 2016, the numerator of which is the number of
days that elapsed between January 1, 2015 and the Termination and the
denominator of which is 730, or (B) if the Termination occurs on or after
January 1, 2017, the numerator of which is the number of days that elapsed
between the first day of the fiscal year in which the Termination occurred and
the Termination and the denominator of which is 365.

 

(c)   Change in Control.  Upon the occurrence of a Change in Control while the
Participant is employed by the Company or its Subsidiaries, all unvested
Time-Based RSUs on the date of the Change in Control shall immediately become
vested and be paid as provided in Section 4, and all unvested Maximum
Performance-Based RSUs on the date of the Change in Control shall immediately
become vested based upon performance as of the date of the Change in Control and
be paid as provided in Section 4, and any transfer restrictions applicable to
any Shares previously issued upon vesting of Performance-Based RSUs or issued
pursuant to this Section 3(c) shall immediately lapse upon the Change in
Control.

 

(d) Leaves of Absence.  Notwithstanding anything stated herein or the Plan to
the contrary, if the Participant takes a leave of absence, the Company may, at
its discretion, suspend vesting during the period of leave to the extent
permitted under applicable local law.

 

(e) Forfeiture.  Except as set forth in Section 3(b) above, all unvested RSUs
shall be immediately forfeited upon the Participant’s Termination for any
reason.

 

4.  Delivery of Shares. Subject to Sections 10 and 13, RSUs shall be
automatically settled in Shares upon vesting of such RSUs.  In connection with
the delivery of the Shares pursuant to this Agreement, the Participant agrees to
execute any documents reasonably requested by the Company.  In no event shall a
Participant be entitled to receive any Shares with respect to any unvested or
forfeited portion of the RSU award.

 

6

--------------------------------------------------------------------------------


 

5.       Dividends and Other Distributions.  The Participant shall be entitled
to receive all dividends and other distributions paid with respect to the Shares
underlying the RSUs, provided that any such dividends or other distributions
will be subject to the same vesting requirements as the underlying RSUs and
shall be paid at the time the Shares are delivered pursuant to Section 4.

 

6.          Non-transferability.

 

(a)  Restriction on Transfers.  All RSUs, and any rights or interests therein,
(i) shall not be sold, exchanged, transferred, assigned or otherwise disposed of
in any way at any time by the Participant (or any beneficiary(ies) of the
Participant), other than by testamentary disposition by the Participant or by
the laws of descent and distribution, (ii) shall not be pledged or encumbered in
any way at any time by the Participant (or any beneficiary(ies) of the
Participant) and (iii) shall not be subject to execution, attachment or similar
legal process.  Any attempt to sell, exchange, pledge, transfer, assign,
encumber or otherwise dispose of these RSUs, or the levy of any execution,
attachment or similar legal process upon these RSUs, contrary to the terms of
this Agreement and/or the Plan, shall be null and void and without legal force
or effect.

 

(b)  Other Rights.  Notwithstanding anything herein to the contrary, the
Participant, and any permitted transferee, shall not, directly or indirectly,
Transfer any Shares acquired by the Participant or permitted transferee (or his
or her estate or legal representative), unless in each such instance the
Participant or permitted transferee (or his or her estate or legal
representative) shall have first offered to the Company the Shares proposed to
be Transferred pursuant to a bona fide offer from a third party.  The right of
first refusal must be exercised by the Company by delivering to the Participant
or permitted transferee (or his or her estate or legal representative) written
notice of such exercise within twenty (20) business days of the Company’s
receipt of written notification of the proposed sale.  Upon the exercise of a
right of first refusal, the Shares proposed to be sold shall be purchased by the
Company at the price per share offered to be paid by the prospective
transferee.  The notice of exercise of the right of first refusal shall specify
the date and location for the closing of such purchase.  This right of first
refusal shall expire immediately upon the effectiveness of the filing of a
Form 10 with the Securities and Exchange Committee or, if later, the date that
the Company’s shares otherwise become registered with the Securities and
Exchange Commission.

 

7.            Code Section 409A.  For purposes of Code Section 409A, the
regulations and other guidance there under and any state law of similar effect
(collectively “Section 409A”), each distribution that is made pursuant to this
Agreement is hereby designated as a separate payment.  The Participant and the
Company intend that all distributions made or to be made under this Agreement
comply with, or are exempt from, the requirements of Section 409A so that none
of the distributions will be subject to the adverse tax penalties imposed under
Section 409A, and any ambiguities herein will be interpreted to so comply or be
so exempt.  Specifically, any distribution made in connection with the
Participant’s Termination and paid on or before the 15th day of the 3rd month
following the end of the Participant’s first tax year in which the Participant’s
Termination occurs or, if later, the 15th day of the 3rd month following the end
of the Company’s first tax year in which the Participant’s Termination occurs,
shall be exempt from Section 409A to the maximum extent

 

7

--------------------------------------------------------------------------------


 

permitted pursuant to Treasury Regulation Section 1.409A-1(b)(4) and any
additional distribution made in connection with the Participant’s Termination
under this Agreement shall be exempt from Section 409A to the maximum extent
permitted pursuant to Treasury Regulation Section 1.409A-1(b)(9)(iii) (to the
extent it is exempt pursuant to such section it will in any event be paid no
later than the last day of the Participant’s 2nd taxable year following the
taxable year in which the Participant’s Termination occurs).  Notwithstanding
the foregoing, if any of the distributions provided in connection with the
Participant’s Termination do not qualify for any reason to be exempt from
Section 409A pursuant to Treasury Regulation Section 1.409A- 1(b)(4), Treasury
Regulation Section 1.409A-1(b)(9)(iii), or any other applicable exemption and
the Participant is, at the time of the Participant’s Termination, a “specified
employee,” as defined in Treasury Regulation Section 1.409A-1(i), each such
distribution will not be made until the first regularly scheduled payroll date
of the 7th month after the Participant’s Termination and, on such date (or, if
earlier, the date of the Participant’s death), the Participant will receive all
distributions that would have been made during such period in a single
distribution.  Any remaining distributions due under this Agreement shall be
made as otherwise provided herein. The determination of whether the Participant
is a “specified employee” for purposes of Code Section 409A(a)(2)(B)(i) as of
the time of such Termination shall made by the Committee in accordance with the
terms of Section 409A.

 

8.            Entire Agreement; Amendment.  This Agreement, together with the
Plan contains the entire agreement between the parties hereto with respect to
the subject matter contained herein, and supersedes all prior agreements or
prior understandings, whether written or oral, between the parties relating to
such subject matter.  The Committee shall have the right, in its sole
discretion, to modify or amend this Agreement from time to time in accordance
with and as provided in the Plan.  This Agreement may also be modified or
amended by a writing signed by both the Company and the Participant.  The
Company shall give written notice to the Participant of any such modification or
amendment of this Agreement as soon as practicable after the adoption thereof.

 

9.            Acknowledgment of Employee.  This award of RSUs does not entitle
Participant to any benefit other than that granted under this Agreement.  Any
benefits granted under this Agreement are not part of the Participant’s ordinary
salary, and shall not be considered as part of such salary in the event of
severance, redundancy or resignation.  Participant understands and accepts that
the benefits granted under this Agreement are entirely at the discretion of the
Company and that the Company retains the right to amend or terminate this
Agreement and the Plan at any time, at its sole discretion and without notice.

 

10.          Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of Hawaii, without reference to the
principles of conflict of laws thereof.

 

11.          Withholdings and Required Deductions.  Prior to any relevant tax,
withholding or required deduction event, as applicable, the Participant agrees
to make arrangements satisfactory to the Company for the satisfaction of any
applicable tax, withholding, required deduction and payment on account
obligations of the Company and/or any Affiliate that arise in connection with
the RSUs.  In this regard, the Participant authorizes the Company and/or any
Affiliate, or their respective agents, at their discretion, to satisfy any
obligations related to any taxes or other required deductions applicable to the
RSUs by one or a combination of the following:  (1) withholding from the
Participant’s wages or other cash compensation payable to the Participant

 

8

--------------------------------------------------------------------------------


 

by the Company or any Affiliate; (2) withholding from proceeds of the sale of
Shares acquired upon settlement of the RSUs either through a voluntary sale or
through a mandatory sale arranged by the Company (on the Participant’s behalf
pursuant to this authorization); (3) withholding of Shares that otherwise would
be issued upon settlement of the RSUs; or (4)  any other arrangement approved by
the Company.  Unless the tax obligations or other required deductions described
herein are satisfied, the Company shall have no obligation to issue a
certificate or book-entry transfer for such Shares.

 

12.             No Right to Employment.  Any questions as to whether and when
there has been a termination of such employment and the cause of such
termination shall be determined in the sole discretion of the Committee. 
Nothing in this Agreement or in the Plan shall interfere with or restrict in any
way the rights of the Company or its Subsidiaries to terminate the Participant’s
employment or service at any time, for any reason and with or without cause.

 

13.             Notices.  Any notice which may be required or permitted under
this Agreement shall be in writing, and shall be delivered in person or via
facsimile transmission, overnight courier service or certified mail, return
receipt requested, postage prepaid, properly addressed as follows:

 

(a)           If such notice is to the Company, to the attention of the General
Counsel of the Company or at such other address as the Company, by notice to the
Participant, shall designate in writing from time to time.

 

(b)           If such notice is to the Participant, at his/her address as shown
on the Company’s records, or at such other address as the Participant, by notice
to the Company, shall designate in writing from time to time.

 

14.             Compliance with Laws.  This issuance of RSUs (and the Shares
underlying the RSUs) pursuant to this Agreement shall be subject to, and shall
comply with, any applicable requirements of any foreign and U.S. federal and
state securities laws, rules and regulations (including, without limitation, the
provisions of the Securities Act of 1933, as amended, the 1934 Act and in each
case any respective rules and regulations promulgated thereunder) and any other
law or regulation applicable thereto.  The Company shall not be obligated to
issue these RSUs or any of the Shares pursuant to this Agreement if any such
issuance would violate any such requirements.

 

15.             Binding Agreement; Assignment.  This Agreement shall inure to
the benefit of, be binding upon, and be enforceable by the Company and its
successors and assigns. The Participant shall not assign (except as provided by
Section 6 hereof) any part of this Agreement without the prior express written
consent of the Company.

 

16.                Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original, but all of which
shall constitute one and the same instrument.

 

17.             Headings.  The titles and headings of the various sections of
this Agreement have been inserted for convenience of reference only and shall
not be deemed to be a part of this Agreement.

 

9

--------------------------------------------------------------------------------


 

18.             Further Assurances.  Each party hereto shall do and perform (or
shall cause to be done and performed) all such further acts and shall execute
and deliver all such other agreements, certificates, instruments and documents
as either party hereto reasonably may request in order to carry out the intent
and accomplish the purposes of this Agreement and the Plan and the consummation
of the transactions contemplated thereunder.

 

19.             Severability.  The invalidity or unenforceability of any
provisions of this Agreement in any jurisdiction shall not affect the validity,
legality or enforceability of the remainder of this Agreement in such
jurisdiction or the validity, legality or enforceability of any provision of
this Agreement in any other jurisdiction, it being intended that all rights and
obligations of the parties hereunder shall be enforceable to the fullest extent
permitted by law.

 

[Remainder of Page Intentionally Left Blank]

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

 

 

HAWAIIAN TELCOM HOLDCO, INC.

 

 

 

 

 

By:

/s/ Dan T. Bessey

 

 

 

 

Name:

Dan T. Bessey

 

 

 

 

Title:

Senior Vice President and CFO

 

 

 

 

 

PARTICIPANT

 

 

 

 

 

/s/ Scott K. Barber

 

Name: Scott K. Barber

 

11

--------------------------------------------------------------------------------